Citation Nr: 0505840	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-20 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to November 18, 1999, 
for the award of dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1964.  
He died in June 1994.  The appellant is his surviving spouse.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in March 2004, it was remanded to the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) for additional development.  Following 
the completion of that development, a supplemental statement 
of the case was issued in August 2004.  

Following the return of the appeal to the Board, the 
appellant submitted additional evidence and argument directly 
to the Board in September 2004.  In conjunction with that 
submission, the appellant properly waived initial 
consideration of that evidence by the RO.  38 C.F.R. 
§ 20.1304 (2004).  She also informed VA that she had moved to 
Texas.  

It is noted that in October 2003, the appellant had appeared 
at a Board hearing in Washington, D.C. before the 
undersigned.  The transcript of that hearing is of record, 
and the case is now ready for appellate review.  




FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate that claim.  

2.  The appellant's initial claim of entitlement to 
dependency and indemnity compensation (DIC) was received by 
VA on November 18, 1999.  In a March 2001 rating decision, 
service connection was awarded for the cause of the veteran's 
death, and DIC was awarded, effective from the date of 
receipt of her claim.  

3.  There is no earlier documentation in the file that 
clearly establishes that the appellant filed a formal or 
informal claim for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation benefits 
prior to November 18, 1999.  


CONCLUSION OF LAW

An effective date prior to November 18, 1999, for the award 
of dependency and indemnity compensation (DIC) benefits, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.159, 
3.400(c) (2), 20.1100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than November 18, 1999, for the establishment of 
entitlement to the award of DIC benefits that was based upon 
the grant of service connection for the cause of the 
veteran's death.  She argues that a date in 1994 should be 
the effective date assigned, because that is when she filed 
her initial claim for DIC benefits.  She has stated that when 
she filed her initial claim in 1994, she was informed by VA 
personnel that she was not entitled to the VA benefit because 
she was in receipt of Social Security benefits.  She has 
offered into evidence a number of affidavits in support of 
her appeal, attesting to the fact that she had filed the 
earlier claim.  In the interest of clarity, the Board will 
initially address the matter of whether this case has been 
appropriately developed for appellate purposes.  Thereafter, 
the Board will analyze the merits of the appellant's claim.

I.  Veterans Claims Assistance Act of 2000

There was a significant change in veterans' law subsequent to 
the appellant's filing of her claim in 1999.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)].  The Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal, and for reasons expressed 
immediately below finds that the development of the issue has 
proceeded in accordance with the provisions of the law and 
regulations.  

The Board finds that VA has notified the appellant of any 
information and evidence needed to substantiate and complete 
her claim for an earlier effective date.  Essentially, the 
appellant was notified of the evidence required to 
substantiate her claim for an earlier effective date in the 
September 2001 rating decision, the October 2002 statement of 
the case, the February 2003 supplemental statement of the 
case, the March 2004 letter from the RO explaining the 
provisions of the VCAA, and the August 2004 supplemental 
statement of the case.  Specifically, she was advised that 
the evidence required to establish entitlement to an earlier 
effective date was documentation that she had filed a claim 
for DIC benefits prior to November 18, 1999.  Therefore, the 
Board finds that VA has no further duty to notify the 
appellant of the evidence needed to substantiate her claim 
for an earlier effective date as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  Here, the appellant's claim was 
received and adjudicated prior to the enactment of the VCAA.  
She was subsequently provided the necessary notification 
letter in March 2004, and the claim was readjudicated by the 
RO in August 2004.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of her case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the appellant 
was provided every opportunity to identify and submit 
evidence in support of her claim for an earlier effective 
date for the award of dependency and indemnity compensation 
benefits.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, the 
Board concludes that any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

The VCAA's duty to assist the appellant in the development of 
her claim for entitlement to an earlier effective date has 
also been met.  The appellant has not identified any evidence 
which may be pertinent to her claim which the RO has not 
obtained and considered.  Moreover, in statements submitted 
by the appellant in September 2004 and October 2004, she 
indicated that all evidence necessary for the adjudication of 
the claim has been submitted, and she has requested that the 
Board decide the appeal without delay.  Consequently, the 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claims 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


II.  Analysis

The appellant contends that she is entitled to DIC benefits 
prior to November 18, 1999, based upon the establishment of 
service connection for the cause of the veteran's death.  She 
argues that these benefits should date back to at least June 
20, 1994, when she initially applied for DIC benefits.  She 
has submitted written statements and testified before the 
Board asserting that she had properly advanced her claim in 
1994, but was told by a VA claims officer that she did not 
qualify for DIC benefits because her Social Security benefits 
were too high.  She states that the VA claims officer did not 
follow through on her inquiry, and did not send her a formal 
application.  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).

The effective date of death benefits based upon service-
connected death after separation from service shall be the 
first day of the month in which the veteran's death occurred 
if claim is received within 1 year after the date of death; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(2) 
(2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that the veteran passed away in June 
1994.  On November 18, 1999, the appellant submitted a claim 
of entitlement to DIC, based upon an underlying claim of 
entitlement to service connection for the cause of the 
veteran's death.  On her claims form, she indicated that she 
had never filed a previous claim with VA, and that she had 
been told that she could not file in 1994 and 1998.  

Following a January 2001 rating decision that denied the 
appellant's claim for DIC, she filed a notice of disagreement 
in March 2001.  In a rating action issued later that month, 
the RO granted service connection for cause of the veteran's 
death, and awarded the appellant entitlement DIC benefits, 
effective  November 18, 1999, the date her claim was received 
by the RO pursuant to the provisions of 38 C.F.R. 
§ 3.400(c)(2).  

The appellant has requested an earlier effective date arguing 
that she contacted VA concerning a DIC claim in June 1994, 
and that VA personnel failed to provide her with a proper 
application for those benefits as she had requested.  In 
support of her claim, she has submitted sworn and notarized 
affidavits, including those from three of her sons and her 
sister-in-law, attesting to the fact that she had contacted 
VA in June 1994 and requested an application for benefits.  
Additionally, she provided testimony at a personal hearing 
before the undersigned in Washington, D.C., in October 2003.  
She testified that she initially filed a claim for dependency 
and indemnity compensation benefits in Arkansas in 1994.  
However, she was never provided with a formal application.  
She also testified that a representative from The American 
Legion in Tulsa, Oklahoma, had told her that her claim for an 
earlier effective date had been granted.  

In light of the appellant's assertions, the Board finds that 
she alleges that she filed an informal claim for DIC benefits 
in June 1994, and VA erred by failing to send to her an 
application for benefits that she had requested at the time; 
or told her that she would not qualify for the benefit.  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2004).  Any communication or action indicating an 
intent to apply for a benefit may be considered an informal 
claim.  38 C.F.R. § 3.155 (2004).  The regulation which 
governs informal claims, 38 C.F.R. § 3.155, provides as 
follows:  "(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it [the 
formal claim] will be considered filed as of the date of 
receipt of the informal claim."

However, the Board finds that the record is devoid of any 
communication from the appellant prior to November 18, 1999 
that could be construed as a formal or informal claim for 
benefits.  The Board recognizes the appellant's allegation 
that VA personnel gave her erroneous information when she 
discussed a claim for benefits in 1994, and that she had been 
told that she would not be eligible for benefits.  The Board 
further recognizes the appellant's assertion that she 
requested an application for benefits in 1994, but VA 
personnel erred by failing to provide to her the requested 
application.  In support of these allegations, the appellant 
has proffered her own testimony as well as affidavits from 
members of her family attesting to her statements.  

Nevertheless, absent any contemporaneous documentation in the 
record that the appellant filed a claim in 1994, her 
assertions and proffered affidavits may not be accepted as 
proof that she did, in fact, file a claim.  With regard to 
her assertion that she was provided misinformation in 1994, 
the Board points out that it has been consistently held that 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded.  See Shields v. 
Brown, 8 Vet. App. 346, 351 (1995); see also McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (Observing that "erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits").  Generally, in VA 
matters as with other areas of the law, the United States 
Supreme Court has held that persons dealing with the 
government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance.  See Jaquay v. West, 11 
Vet. App. 67, 73-4 (1998).  

With regard to the her assertion that she requested an 
application in 1994, but that VA failed to send her the 
necessary forms and process her claim, the Board notes that 
"there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)).  The regularity of the administrative process is 
presumed in the absence of clear evidence to the contrary.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The 
appellant has not submitted clear evidence to show that VA is 
not entitled to the presumption of administrative regularity.  
Other than the dated affidavits of the appellant's family 
members and her own reports, there is no contemporaneous 
documentary evidence supporting her assertion that VA failed 
to comply with her request for an application.  Furthermore, 
the Board observes that self-interest may play a role in her 
statements.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Consequently, the Board finds no reasonable basis to conclude 
that the appellant filed a formal or informal claim for 
dependency and indemnity compensation benefits in 1994, or at 
any time prior to November 18, 1999.  As discussed above, the 
effective date for a claim of entitlement to dependency and 
indemnity compensation benefits can be no earlier than the 
date the claim was filed, unless that claim is filed within a 
year of the date of death of a veteran who had been separated 
from service.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(c)(2) (2004).  The veteran died in 1994, 30 
years after his discharge from active duty.  The appellant's 
initial claim for service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation benefits was received by the RO on November 18, 
1999, more than five years after the date of the veteran's 
death.  This is the effective date that has been assigned for 
her award of benefits and an earlier date may not be granted.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(2).  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The preponderance of the 
evidence is against the appellant's claim for entitlement to 
an effective date prior to November 18, 1999, for the award 
of dependency and indemnity compensation benefits.  Hence, 
the claim is denied.  See Gilbert, supra.  

ORDER

An effective date prior to November 18, 1999, for the award 
of dependency and indemnity compensation (DIC) benefits, is 
denied.  




	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


